ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30, all the claims pending in the application, are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 12 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,138,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded and obviates any double patenting rejections. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Benjamin Kimes, on 12 January 2022.
The application has been amended as follows: 


manufacturing the orthodontic aligner, wherein manufacturing the orthodontic aligner comprises:	
printing a mold associated with a dental arch of a patient based on a digital model of the mold;
forming the orthodontic aligner over the mold; and
trimming the orthodontic aligner; and
assessing a fit of the orthodontic aligner on the dental arch of the patient, wherein assessing the fit of the orthodontic aligner on the dental arch of the patient comprises:
receiving a first digital representation of the orthodontic aligner, the first digital representation having been generated based on imaging of the orthodontic aligner; 
analyzing the first digital representation of the orthodontic aligner to identify a quality-related property of the orthodontic aligner, wherein the quality-related property is identified based at least in part on whether a cutline variation between the first digital representation of the orthodontic aligner and a digital file associated with the orthodontic aligner exceeds a cutline variation threshold; and
determining, based on the quality-related property of the orthodontic aligner, a fit of the orthodontic aligner on the dental arch of the patient.

21.	(Currently amended) The method of claim 17, wherein the orthodontic aligner is associated with a stage of treatment of the patient, and wherein analyzing the first digital representation of the orthodontic aligner comprises performing a comparison of the first digital the digital file that is associated with the patient’s dental arch at the stage of treatment of the patient.

23.	(Currently amended) The method of claim 21, wherein analyzing the first digital representation of the orthodontic aligner further comprises performing a comparison of the first digital representation of the orthodontic aligner to 
determining, based on the comparison, whether the orthodontic aligner comprises a deformation that will interfere with the fit of the orthodontic aligner on the dental arch.


25.	(Currently amended) The method of claim 21, wherein the digital file or an additional digital file comprises a representation of the patient’s dental arch at the stage of treatment or a representation of a target version of the orthodontic aligner at the stage of treatment, and wherein the quality-related property of the orthodontic aligner comprises at least one of the cutline variation, an arch variation, or a bend between the orthodontic aligner and the representation of the patient’s dental arch at the stage of treatment or the representation of the target version of the orthodontic aligner at the stage of treatment.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method of manufacturing an orthodontic aligner, comprising: manufacturing the orthodontic aligner, wherein manufacturing the orthodontic aligner comprises: printing a mold associated with a dental arch of a patient based on a digital model of the mold; forming the orthodontic aligner over the mold; and trimming the orthodontic aligner, wherein after the trimming the orthodontic aligner comprises a cutline; and assessing a quality of the orthodontic aligner, wherein assessing the quality of the orthodontic aligner comprises: imaging the orthodontic aligner to generate a first digital representation of the orthodontic aligner; comparing, by a processor, the first digital representation of the orthodontic aligner to a digital file associated with the orthodontic aligner; determining, based on the comparing, whether a cutline variation is detected between the orthodontic aligner and the digital file; and determining whether there is a manufacturing defect of the orthodontic aligner based on whether the cutline variation exceeds a cutline variation threshold. The cited art of record does not teach or suggest such a combination of features. 
Zafar is directed to the detection of defects which occur during fabrication of a semiconductor device. Zafar discloses obtaining images of the semiconductor device for inspection, determining a physical layout file associated with the semiconductor device, extracting features including contours of the printed patterns of the semiconductor device from the images thereof, and comparing the patterns extracted from the images with the intended patterns extracted from the physical layout file to determine whether defects exist in the device. 
Zafar (U.S. Patent Application Publication No. 2016/0300338; made of record in parent application) does not teach or suggest that the product being manufactured by the system is an orthodontic aligner. Zafar also fails to teach or suggest that assessing the quality of the orthodontic aligner comprises: imaging the orthodontic aligner to generate a first digital representation of the orthodontic aligner; comparing, by a processor, the first digital representation of the orthodontic aligner to a digital file associated with the orthodontic aligner; determining, based on the comparing, whether a cutline variation is detected between the orthodontic aligner and the digital file; and determining whether there is a manufacturing defect of the orthodontic aligner based on whether the cutline variation exceeds a cutline variation threshold, as required by independent claim 1.

However, even if combined with Zafar, Webber does not teach or suggest that assessing the quality of the orthodontic aligner comprises: imaging the orthodontic aligner to generate a first digital representation of the orthodontic aligner; comparing, by a processor, the first digital representation of the orthodontic aligner to a digital file associated with the orthodontic aligner; determining, based on the comparing, whether a cutline variation is detected between the orthodontic aligner and the digital file; and determining whether there is a manufacturing defect of the orthodontic aligner based on whether the cutline variation exceeds a cutline variation threshold, as required by independent claim 1.
Beach (U.S. Patent Application Publication No. 2015/0254828; made of record in parent application) is directed to image-based part inspection. Beach discloses determining a part type by scanning a barcode or model number on the part, and detecting defects by comparing dimensions of the determined part with a stored template. 
However, even if combined with Zafar and Webber, Beach fails to teach or suggest that assessing the quality of the orthodontic aligner comprises: imaging the orthodontic aligner to generate a first digital representation of the orthodontic aligner; comparing, by a processor, the first digital representation of the orthodontic aligner to a digital file associated with the orthodontic aligner; determining, based on the comparing, whether a cutline variation is detected between the orthodontic aligner and the digital file; and determining whether there is a manufacturing defect of the orthodontic aligner based on whether the cutline variation exceeds a cutline variation threshold, as required by independent claim 1. The remaining cited art of record does not cure these deficiencies. Accordingly, claim 1 is allowed. Claims 2-16 are allowed by virtue of their dependency on claim 1.

Independent claim 17 recites a method of manufacturing an orthodontic aligner, comprising: manufacturing the orthodontic aligner, wherein manufacturing the orthodontic aligner comprises: printing a mold associated with a dental arch of a patient based on a digital model of the mold; forming the orthodontic aligner over the mold; and trimming the orthodontic aligner; and assessing a fit of the orthodontic aligner on the dental arch of the patient, wherein assessing the fit of the orthodontic aligner on the dental arch of the patient comprises: receiving a first digital representation of the orthodontic aligner, the first digital representation having been generated based on imaging of the orthodontic aligner; analyzing the first digital representation of the orthodontic aligner to identify a quality-related property of the orthodontic aligner, wherein the quality-related property is identified based at least in part on whether a cutline variation between the first digital representation of the orthodontic aligner and a digital file associated with the orthodontic aligner exceeds a cutline variation threshold; and determining, based on the quality-related property of the orthodontic aligner, a fit of the orthodontic aligner on the dental arch of the patient. The cited art of record does not teach or suggest such a combination of features. 
Even if combined with Zafar and Webber, Beach fails to teach or suggest that the quality-related property is identified based at least in part on whether a cutline variation between the first digital representation of the orthodontic aligner and a digital file associated with the orthodontic aligner exceeds a cutline variation threshold within the context of the remaining features of independent claim 17. The remaining cited art of record does not cure these deficiencies. Accordingly, claim 17 is allowed. Claims 18-30 are allowed by virtue of their dependency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663